EXAMINER'S COMMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 12/23/20, claims 1-19 are currently pending in the application, with claims 9-16 being withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

In view of the amendment and persuasive arguments dated 12/2/20, all rejections set forth in the office action dated 8/26/20 are withdrawn. Additionally, upon further consideration of the applied art and the claim amendment, the restriction requirement dated 8/26/20 is also withdrawn and all groups are rejoined and examined.
Reasons For Allowance

Claims 1-19 are allowed.

The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to Hara et al., Sugiyama et al. and Fuchs et al. (of record), and Hosoda et al. (US 20180215848 A1).
The prior art to Hara teaches a water and oil repellent composition for textile products, comprising a fluorine-containing polymer comprising a first polymer formed from a first monomer, and a second polymer formed from a second monomer. Hara does not teach a fluorine-free copolymer as in the claimed invention. Sugiyama teaches copolymers for providing water repellency comprising a (meth)acrylate having no Rf group and having C20-30 alkyl group. Fuchs teaches fluorine free-aqueous dispersions comprising copolymers comprising a) a (meth)acrylate of an alcohol containing 10 to 24 carbon atoms, b) styrene or -methylstyrene, c) vinylidene chloride or vinyl chloride) and d) optionally 3-chloro-2-hydroxypropyl (meth)acrylate and/or glycidyl (meth)acrylate. Hosoda teaches a non-fluorinated polymer including a constituent unit derived from a (meth)acrylic acid ester monomer (A) having an alkyl group of 12 carbon atoms or more; and at least one monomer (E) from between vinyl chloride and vinylidene chloride. However, Sugiyama, Fuchs and Hosoda fail to teach or suggest a fluorine-free copolymer comprising a first polymer and second polymer comprising monomers within the scope of the claimed invention. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762